DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on February 21, 2022 is acknowledged.  Claims 15-16, 22, 29-30, and 32 are amended and Claim 21 is canceled.  Thus, Claims 15-20 and 22-34 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		first inner tapered surface, first oblique taper angle, second inner tapered surface, second oblique taper angle, the first oblique taper angle is complementary to the second oblique taper angle (Claim 29, lines 11-17)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objection
Dependent Claim 22 is objected to because of the following informality: 
		“the first and second dismount casings” (Claim 22, lines 1 and 2) should be ‘the first dismount casing and the second dismount casing [[
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 29 and claims dependent thereon
	The limitations “the first dismount casing (405a, Fig. 4) having an outer diameter (relative to longitudinal axis 450) configured to at least partially contact an inner diameter (relative to longitudinal axis 450) of the second dismount casing (405b);” (Claim 29, lines 9 and 10) recite features associated with the embodiment as shown in Fig. 4.  The later limitations: 

			the first dismount casing (175a, Fig. 3) has a first inner tapered surface (175a1) and a first outer surface (175a2) to form a first oblique taper angle (angle α); 
			the second dismount casing (175b, Fig. 3) has a second inner tapered surface (175b1) and a second outer surface (175b2) to form a second oblique taper angle (angle β) such that the first inner tapered surface (175a1) mates with the second inner tapered surface (175b1); and the first oblique taper angle (angle α, Fig. 3B) is complementary to the second oblique taper angle (angle β) (Claim 29, lines 11-17) at attributed to the embodiment of Fig. 3.  The embodiment of Fig. 4 is mutually exclusive to the embodiment of Fig. 3 such that the embodiment of Fig. 4 does not contain the first dismount casing/first oblique taper angle and the second dismount casing/second oblique taper angle (angle α and angle β, Fig. 3B) and for this reason the combination of these limitations described above is not supported by the specification and is considered to be new matter.  
	Please note that no prior art rejections are being provided for Claims 29-34 since the proper scope of these claims cannot be fully ascertained at this time.  As for now, a lack of prior art rejections for Claims 29-34 should not be construed as an indication of allowable subject matter.  Any attempt to overcome this rejection would most likely result in a change of scope for these claims, which would in turn require further consideration and/or search.    


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 29 and claims dependent thereon
	The limitations “the first dismount casing (405a, Fig. 4) having an outer diameter (relative to longitudinal axis 450) configured to at least partially contact an inner diameter (relative to longitudinal axis 450) of the second dismount casing (405b);” (Claim 29, lines 9 and 10) recite features associated with the embodiment as shown in Fig. 4.  The later limitations: 
		“wherein:
			the first dismount casing (175a, Fig. 3) has a first inner tapered surface (175a1) and a first outer surface (175a2) to form a first oblique taper angle (angle α); 
			the second dismount casing (175b, Fig. 3) has a second inner tapered surface (175b1) and a second outer surface (175b2) to form a second oblique taper angle (angle β) such that the first inner tapered surface (175a1) mates with the not contain the first dismount casing/first oblique taper angle and the second dismount casing/second oblique taper angle (represented as angle α and angle β as shown in the embodiment of Fig. 3B).  As such, these limitations make the claim indefinite because it is unclear where the different tapered surfaces are formed with respect to the first dismount casing and the second dismount casing structures of the embodiment of Figure 4 since it is not shown in the Figures or described in the original specification.  Additionally, because Claim 29 recites that the outer diameter of the first dismount casing contacts the inner diameter of the second dismount casing (Claim 29, lines 8 and 9) this also makes the claim indefinite in that it is not known where the tapered inner surfaces would mate together. 

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on February 21, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) objections to the claims, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants have amended independent Claims 15 and 29 to further include limitations that include a first oblique taper angle (angle α, Fig. 3B of the specification) and a second oblique taper angle (angle β, Fig. 3B of the specification) and features associated therewith (Claim 15, lines 14-19 and Claim 29, lines 11-17) that have been fully considered and are persuasive (pp. 7-10 of Applicants’ reply).  Thus, the former 35 U.S.C. 102 rejection based on DICKS (US2017/0268505) has been withdrawn (paragraphs #8 and #9 of the Non-Final Rejection having notification date of December 16, 2021). 
	Upon reconsideration and search of the amended limitations of independent Claims 15 and 29 the claims associated with Claim 15 (which read on the embodiment of Figs. 1-3B) are indicated as allowable and the claims associated with Claim 29 are rejected (which read on the embodiment of Fig. 4, and the 35 U.S.C. 112a rejections are applied to these claims as the first oblique taper angle and the second oblique taper angle features (angle α and angle β as shown in the embodiment of Fig. 3B are not 

Allowable Subject Matter
Claims 15-20 and 22-28 are allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 15 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ pump as claimed including:   
				“wherein: the first dismount casing has a first inner tapered surface and a first outer surface to form a first oblique taper angle; the second dismount casing has a second inner tapered surface and a second outer surface to form a second oblique taper angle such that the first inner tapered surface mates with the second inner tapered surface; and the first oblique taper angle is complementary to the second oblique taper angle” is not shown or rendered over the prior art of record.  Claims 16-20 and 22-28 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday March 3, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746